 Case 2:21-cv-02566-JS-SIL Document 1 Filed 05/07/21 Page 1 of 7 PageID #: 46




HASBANI & LIGHT, P.C.
Danielle P. Light, Esq.
450 Seventh Avenue, Ste 1408
New York, New York 10123
(212) 643-6677
Counsel for Plaintiff Windward Bora LLC.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
 WINDWARD BORA, LLC
                                                                       Case No.:

                                                      Plaintiff        COMPLAINT

                           -against -

 CHRISTOPHER SMALL A/KA CHRISTOPHER
 SMALL; DAWN SMALL A/K/A DAWN F.
 SMALL AKA DAWN F. REAVES; UNITED
 STATES OF AMERICA; GREGORY J. DIEHL
 MD PC; JOHN T. MATHER MEMORIAL
 HOSPITAL; SIOMINS INC.; ROCKY POINT
 MEDICAL CARE; NEW YORK STATE
 DEPARTMENT OF TAXATION AND FINANCE;
 PEOPLE OF THE STATE OF NEW YORK;
 CLERK OF THE SUFFOLK COUNTY
 TRAFFIC & PARKING;
 “JOHN DOE” and “JANE DOE,” the last two names
 being fictitious, said parties intended being tenants
 or occupants, if any, having or claiming an interest
 in, or lien upon, the premises described in the
 complaint,
                                            Defendants.
-------------------------------------------------------------------x

        Plaintiff, Windward Bora LLC (“Windward Bora” or “Plaintiff”) by its attorneys Hasbani

& Light, P.C., hereby alleges upon information and belief.

                                        NATURE OF THE ACTION

        1.       This is an action brough pursuant to New York Real Property Actions and

Proceedings Law, Section 1301 et seq., to foreclose on a mortgage encumbering the property


                                                         1
 Case 2:21-cv-02566-JS-SIL Document 1 Filed 05/07/21 Page 2 of 7 PageID #: 47




commonly known as 56 Magnolia Drive Rocky Point, New York 11778, known on the Suffolk

County Tax Map as District 0200 Section 055.00 Block 01.00 Lot: 043.000 in the County of

Suffolk and State of New York (the “Property”). A copy of the Schedule “A” describing the

Property in further detail is annexed hereto as Exhibit A.

                                           PARTIES

       2.      Windward Bora, LLC. (“Windward Bora” of “Plaintiff”) is a limited liability

company organized under the laws of the State of Delaware. Windward Bora is a single member

limited liability company, whose sole member, Yonel Devico, is a citizen of the Kingdom of

Morocco. Mr. Devico is lawfully admitted for permanent residence in the United States and is

domiciled in the State of Florida. For the purpose of diversity, Windward Bora, is a citizen of

Florida.

       3.      Christopher Small (“Christopher”) is an individual who is a citizen of the State of

New York. Christopher upon information and belief has an address of 245 Jamaica Avenue

Medford, New York 11763. Christopher is a necessary party defendant to this action because it is

the owner of the record of the Property and the obligor under the terms of the Note.

       4.      Dawn Small (“Dawn”) is an individual who is a citizen of the State of New York.

Dawn upon information and belief has an address of 245 Jamaica Avenue Medford, New York

11763. Dawn is a necessary party defendant to this action because it is the owner of the record of

the Property and the obligor under the terms of the Note.

       5.      Upon information and belief, United States of America(“USA”) is the holder of a

federal tax lien on the property. USA upon information and belief has an address of 271 Cadman

Plaza East Brooklyn, NY 11201.




                                                2
 Case 2:21-cv-02566-JS-SIL Document 1 Filed 05/07/21 Page 3 of 7 PageID #: 48




       6.      Upon information and belief, Gregory J. Diehl MD PC(“GJD”) is a professional

corporation organized under the laws of the State of New York. Upon information and belief,

GJD’s principal place of business is 11 Medical Drive Port Jefferson, New York 11776. GJD is a

necessary party defendant to this action because it is a judgment creditor on the Property.

       7.      Upon information and belief, John T. Mather Memorial Hospital(“JTM”) is an

entity organized under the laws of the State of New York. Upon information and belief, JTM’s

principal place of business is 75 North County Road Port Jefferson, New York 11777. JTM is a

necessary party defendant to this action because it is a judgment creditor on the Property.

       8.      Upon information and belief, Siomins Inc. (“Siomins”) is a corporation organized

under the laws of the State of New York. Upon information and belief, Siomins’ principal place

of business is 125 Lauman Lane Hicksville, New York 11801. Siomins is a necessary party

defendant to this action because it is a judgment creditor on the Property.

       9.      Upon information and belief, New York State Department of Taxation and Finance

(“NYSDTM”) is a government entity organized under the laws of the State of New York. Upon

information and belief, NYSDTM’s principal place of business is P.O Box 5149 Albany, New

York 12205. NYSDTM is a necessary party defendant to this action because it is a judgment

creditor on the Property.

       10.     Upon information and belief, People of the State of New York (“NYS”) is a

judgment creditor on the property. NYS upon information and belief has an address of Cohalan

Court Complex 400 Carleton Avenue Central Islip, New York 11722.

       11.     Upon information and belief, Clerk of the Suffolk County Traffic and Parking

Violations Agency(“SCTPVA”) is a government entity organized under the laws of the State of

New York. Upon information and belief, SCTPVA’s principal place of business is 100 Veterans



                                                 3
 Case 2:21-cv-02566-JS-SIL Document 1 Filed 05/07/21 Page 4 of 7 PageID #: 49




Memorial Highway Hauppauge, New York 11788. SCTVA is a necessary party defendant to this

action because it is a judgment creditor on the Property.

        12.     Defendants “JOHN DOE” and “JANE DOE” are additional parties being the

tenants, occupants, persons, or corporation, if any, having or claiming an interest in or lien upon

the Property. See NYRPAPL §§ 1311, 1312 and 1313.

        13.     Each of the above-named defendant(s) has or claimed to have or may claim to have

some interest in or lien upon said mortgaged premises or some part thereof, which interest or lien,

if any, has accrued subsequent to, and is subject and subordinate to, the lien of said Mortgage.

                                        JURISDICTION AND VENUE

        14.     This Action is between citizens of different states. The amount in controversy,

exclusive of interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity

of citizenship pursuant to 28 U.S.C. § 1332.

        15.     Venue is deemed proper in this district pursuant to 28 U.S.C. § 1391. A substantial

part of the events giving rise to this action took place within the jurisdiction of this court and the

Property is located in this district.

                          AS AND FOR A FIRST CAUSE OF ACTION

        16.     On or about October 26, 2005, as evidence of a loan in the amount of $ 72,000.00

(the “Loan”), Christopher Small (“Christopher”) and Dawn Small(“Dawn”) (collectively

“Borrowers”) executed and delivered to Aegis Funding Corporation (“Lender”) a Note dated May

27, 2005 (the “Note”). A copy of the Note is annexed hereto as Exhibit B. Pursuant to the terms

of the Note, Borrowers promised to pay Lender or the subsequent holder of the Note the principal

sum of $72,000.00. See Exhibit B.




                                                  4
 Case 2:21-cv-02566-JS-SIL Document 1 Filed 05/07/21 Page 5 of 7 PageID #: 50




       17.     In order to collaterally secure the aforesaid Loan, Borrowers, on the same day, duly

executed, acknowledged and delivered a mortgage to Lender (the “Mortgage”). A copy of the

recorded Mortgage is annexed hereto as Exhibit C. The Mortgage encumbers the Property. See

Exhibit C.

       18.     Pursuant to the Mortgage, in any lawsuit for foreclosure, Lender or its successors

or assigns possesses the right to collect all costs and disbursements and additional allowances

allowed by the applicable law and will have the right to add all reasonable attorneys’ fees to the

amount Borrowers owe Lender which fees shall become part of the sums secured. See id.

       19.     Windward Bora is the current owner of the Note by virtue of its physical possession

of the wet ink Note. Therefore, Windward Bora is the holder and owner of both the Note and

Mortgage on the date of the filing of this complaint. See Exhibits B and C.

       20.     Borrowers defaulted under the terms of the Note and Mortgage for the payment due

on May 1, 2015 (the “Default”). See Exhibits B and C.

       21.     On January 21, 2021, Windward Bora complied with the contractual provisions in

the Note and Mortgage by mailing a 30 Day Notice (the “Default Notice”) to Borrowers advising

of possible acceleration of the loan and continuing default under the Note and Mortgage together

if not cured. Attached hereto as Exhibit D is a copy of the Default Notice.

       22.     On January 21, 2021, Windward Bora complied with the requirements of RPAPL

§ 1304 by mailing a 90 Day Notice (the “90 Day Notice”) to Borrowers advising of possible legal

action if the default under the Note and Mortgage together was not cured. Attached hereto as

Exhibit E is a copy of the 90 Day Notice.

       23.     Plaintiff has complied with section 1306 of the Real Property Actions and

Proceedings Law, and the Mortgage was originated in compliance with all provisions of



                                                5
 Case 2:21-cv-02566-JS-SIL Document 1 Filed 05/07/21 Page 6 of 7 PageID #: 51




section 595-a of the Banking Law and any rules or regulations promulgated there under, and,

if applicable, sections 6-1 or 6-m of the Banking law.



       24.     Under the terms and conditions of the Note and Mortgage, the total principal

balance plus all other fees and charges that may apply pursuant to the Mortgage is $181,248.86. A

copy of the current payoff of the Loan is annexed hereto as Exhibit F.

       25.     During the pendency of this action, Plaintiff, in order to protect the lien of the

Mortgage, may be compelled to pay sums due on prior mortgages, insurance premiums, tax

assessments, water rates, sewer rates, and other expenses or charges affecting the Property

described and Plaintiff prays that any such amounts so paid and so extended during the pendency

of this action may be added to its claim and repaid from the proceeds of the sale of the Property

together with interest thereon, from the date of making such expenditures, so that the same may

be added to, and secured by, the Note and Mortgage.

       26.     The Note and Mortgage contain provisions entitling Plaintiff to recover attorneys’

fees incurred in the prosecution of this action.

       27.     No other action or proceeding has been commenced or maintained or is now

pending at law or otherwise for the foreclosure of said Mortgage, or to recover the amount due

under the Note.

       28.     Each of the above-named defendant(s) has or claims to have some interest in or lien

upon the Property or some part thereof, which interest or lien, if any, has accrued subsequent to,

and is subject and subordinate to, the lien of the Mortgages.

       WHEREFORE, the Plaintiff demands judgment that the defendants herein as follows:

       a) On the First Cause of Action that all persons claiming under them or any or either of



                                                   6
 Case 2:21-cv-02566-JS-SIL Document 1 Filed 05/07/21 Page 7 of 7 PageID #: 52




         them subsequent to the commencement of this action may be forever barred and

         foreclosed of all right, claim, lien and equity of redemption in the said Property; that

         the said premises may be decreed to be sold according to law in “as is” physical order

         and condition, subject to any covenants, easements, restrictions and reservations of

         record; any violations of record; any state of facts an accurate survey may show; any

         zoning regulations or amendments thereto; rights of tenants or persons in possession

         of the subject premises; any prior mortgage liens of record; any prior lien of record;

         and any advances or arrears hereunder; that this Court forthwith appoint a receiver

         of the rents and profits of said premises, during the pendency of this action with the

         usual powers and duties; that monies arising from the sale may be brought into court;

         that plaintiff may be paid the amount due on said note and mortgage with interest to

         the time of such payment, attorney’s fees, as set forth in the mortgage, the costs of

         this action and the expenses of said sale so far as the amount of such monies properly

         applicable thereto will pay the same; and the application of the proceeds pursuant to

         the provisions contained in such judgment, the amount thereof to be determined by

         the Court as provided in § 1371 of the RPAPL;

      b) On all causes of action together with Plaintiff’s costs and attorneys’ fees, and such

         other and further relief as this Court shall deem just and proper.

Dated: May 7, 2021
       New York, New York

                                           By:       /s/ Danielle P. Light
                                                     Danielle P. Light, Esq.
                                                     Attorneys for Plaintiff Windward Bora LLC
                                                     450 Seventh Avenue, Ste 1408
                                                     New York, New York 10123
                                                     dlight@hasbanilight.com
                                                     Tel: 212.643.6677


                                                 7
